Citation Nr: 1513421	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to dependent and indemnity compensation (DIC) based on service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to July 1945.  The Veteran died in December 1977.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by letter of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to entitlement to DIC, death pension and accrued benefits.  

The issue of entitlement to DIC based on service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was not receiving and did not have a pending application for VA benefits at the time of his death.

2.  The appellant remarried after the Veteran's death.


CONCLUSION OF LAW

1.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

2.  The criteria for entitlement to death pension as a surviving spouse have not been met.  38 U.S.C.A. §§ 103, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The dispositions of the appellant's claims of entitlement to accrued benefits and death pension are based on the application of relevant laws to the undisputed facts; therefore, VA's duties to notify and assist claimants, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, there is no indication that pertinent evidence remains outstanding, or that further notice or assistance would have a reasonable possibility of substantiating the claim.  Cf. Sanders v. Shinseki, 556 U.S. 396 (2009).

Entitlement to Accrued Benefits

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

Payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  In addition, claims for accrued benefits must be filed within one year of the Veteran's death.  38 U.S.C.A. § 5121(c) (West 2014); 38 C.F.R. § 3.1000(c) (2014).

The Veteran's claims file does not reveal that there was a pending claim at the time of his death or that there were benefits that had been awarded and unpaid.  Accordingly, there is no basis under which accrued benefits may be granted.  The certificate of death shows that the Veteran died in December 1977; but a claim for accrued benefits was not received until October 2009.

The facts of this case are not in dispute, and the law is dispositive.  As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Entitlement to Death Pension

Death pension is a benefit payable to the surviving spouse of a Veteran who meets certain wartime service requirements, if the surviving spouse meets certain income and net worth requirements provided by statute.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.

In general, a "surviving spouse" is a person who was the legal spouse of the Veteran at the time of the Veteran's death, and who has not remarried.  38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. § 3.50(b).  There are very limited circumstances under which entitlement to certain VA death benefits may be reinstated if the subsequent marriage is terminated, but unfortunately they do not apply in this instance.  See 38 C.F.R. § 3.55.  

Entitlement to death pension benefits may be restored if the remarriage was void or legally annulled.  38 U.S.C.A. § 103(d); 38 C.F.R. § 3.55(a)(1).  The only other basis by which death pension may be reinstated following remarriage is if the remarriage was terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to that date.  38 C.F.R. § 3.55(a)(2).  The appellant's remarriage was terminated by death on August 6, 1996.  

Additional circumstances covered by 38 C.F.R. § 3.55 do not provide for the reinstatement of death pension benefits.  38 C.F.R. § 3.55(a)(3)-(10).  Therefore, she is not entitled to receive death pension benefits.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").


ORDER

Entitlement to accrued benefits is denied.

Entitlement to death pension benefits is denied.  


REMAND

The VCAA requires VA to inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to obtain, if any, and (3) that the claimant is expected to provide, if any.  See 38 U.S.C. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The failure to provide adequate VCAA notice will not be considered prejudicial absent a showing with considerable specificity of such prejudice.  Sanders v. Shinseki, 129 S.Ct. 1696 (2009).  

The Veteran's representative has pointed out that the appellant was not provided any VCAA notice and argued for remand so that the appellant can be given the notice.  He did not provide any argument as to how the appellant was prejudiced; but given the appellant's advanced age; the fact that she has not demonstrated any understanding of the evidence needed to substantiate her claim; and the fact that the statement of the case did not include the laws and regulations pertaining to payment of DIC on the basis of service connection for the cause of death; potential prejudice is shown.

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the appellant that apprises her of the information and evidence needed to substantiate a claim of entitlement to DIC based on service connection for cause of death and tells her what evidence she is responsible for obtaining and what evidence VA will provide.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case that apprises the appellant of the provisions of 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


